In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00099-CR

EX PARTE DIMONIQUE DWAYNE                   §   On Appeal from the 78th District Court
MCKINNEY
                                            §   of Wichita County (DC78-CR2020-1045)

                                            §   October 21, 2021

                                            §   Memorandum Opinion by Justice Wallach

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Mike Wallach__________________
                                           Justice Mike Wallach